Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/650,714 has a total of 16 claims pending in the application; there are 3 independent claim and 13 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/04/2016.
INFORMATION CONCERNING CLAIMS:

US Patent 11,281,398
US Application 17/650,714
1. A data storage system comprising: 
a frame; 
a plurality of storage drives positioned along a row at one end of the frame where each drive includes a drive connector; 
at least one storage controller positioned at an opposite end of the frame where the at least one storage controller includes a controller connector for each drive; 
and a plurality of midplanes positioned between the storage drives and the at least one storage controller where each midplane includes
 a printed circuit board (PCB) having opposing side surfaces, a front edge, a rear edge and a plurality of electrical traces, 
each midplane further including a first midplane connector coupled to the front edge and a second midplane connector coupled to the rear edge, 
wherein the first midplane connector is coupled to one of the drive connectors and some of the electrical traces and the second midplane connector is coupled to one of the controller connectors and some of the electrical traces and so that the midplanes are vertically oriented in parallel so as to define spaces therebetween relative to a front to rear direction of the frame.
1. A system comprising: 
a frame; 
a plurality of components positioned along a row at one end of the frame where each component includes a component connector; 
at least one controller positioned at an opposite end of the frame where the at least one controller includes a controller connector for each component; 

and a plurality of midplanes positioned between the components and the at least one controller where each midplane includes 
a component edge and a controller edge, 



each midplane further including a first midplane connector coupled to the component edge and a second midplane connector coupled to the controller edge, wherein the first midplane connector is coupled to one of the component connectors and the second midplane connector is coupled to one of the controller connectors so that the midplanes are vertically oriented in parallel so as to define spaces therebetween.
2. The system according to claim 1 wherein the at least one storage controller is a pair of stacked storage controllers and wherein each midplane includes a third midplane connector coupled to the rear edge and another one of the controller connectors 
and some of the electrical traces.



2. The system according to claim 1 wherein the at least one controller is a pair of controllers and wherein each midplane includes a third midplane connector coupled to the controller edge and another one of the controller connectors.
3. The system according to claim 1 wherein each midplane further includes a third midplane connector coupled to the front edge and being connected to one of the drive connectors and some of the electrical traces.
3. The system according to claim 1 wherein each midplane further includes a third midplane connector coupled to the component edge and being connected to one of the component connectors.
4. The system according to claim 1 wherein the system is a 2U data control system, the at least one storage controller is a pair of stacked storage controllers, the plurality of drives is 24 drives and the plurality of midplanes is 24 midplanes.

4. The system according to claim 1 wherein the system is a 2U data control system, the at least one controller is a pair of stacked controllers, the plurality of components is 24 components and the plurality of midplanes is 24 midplanes.
5. The system according to claim 1 wherein the system is a 2U data control system, the at least one storage controller is a pair of stacked storage controllers, 
the plurality of drives is 48 drives provided in two stacked rows of 24 drives and the plurality of midplanes is 24 midplanes.

5. The system according to claim 1 wherein the system is a 2U data control system, the at least one controller is a pair of stacked controllers, 

the plurality of components is 48 components provided in two stacked rows of 24 components and the plurality of midplanes is 24 midplanes.
6. The system according to claim 1 wherein the system is a 4U data control system, the at least one storage controller is a pair of stacked storage controllers, the plurality of drives is 48 drives provided in two stacked rows of 24 drives and the plurality of midplanes is 24 midplanes.
6. The system according to claim 1 wherein the system is a 4U data control system, the at least one controller is a pair of stacked controllers, the plurality of components is 48 components provided in two stacked rows of 24 components and the plurality of midplanes is 24 midplanes.
7. The system according to claim 1 wherein the at least one storage controller operates using PCI express (PCIe), serial attached SCSI (SAS), open coherent accelerator processor interface (OpenCAPI), Gen-Z, cache coherent interconnect for accelerators (CCIX) and compute express link (CXL) protocol.
7. The system according to claim 1 wherein the at least one controller operates using PCI express (PCIe), serial attached SCSI (SAS), open coherent accelerator processor interface (OpenCAPI), Gen-Z, cache coherent interconnect for accelerators (CCIX) or compute express link (CXL) protocol.

8. The system according to claim 1 wherein the system is a data storage system, the components are storage drives and the controllers are storage controllers.
8. A 2U data storage system comprising: a frame; 
twenty-four storage drives positioned along a row at a front of the frame where each drive includes a drive connector; 

a pair of stacked storage controllers positioned at a rear of the frame where each storage controller includes a controller connector for each drive; 
and twenty-four midplanes positioned between the storage drives and the storage controllers where each midplane includes a printed circuit board (PCB) having opposing side surfaces, a front edge, a rear edge and a plurality of electrical traces, each midplane further including a first midplane connector coupled to the front edge, a second midplane connector coupled to the rear edge and a third midplane connector coupled to the rear edge, wherein the first midplane connector is coupled to one of the drive connectors and some of the electrical traces, the second midplane connector is coupled to one of the controller connectors and some of the electrical traces and the third midplane connector is coupled to another one of the controller connectors and some of the electrical traces so that the midplanes are vertically oriented in parallel so as to define spaces therebetween relative to a front to rear direction of the frame.
9. A system comprising: 
a frame; 
twenty-four components positioned along a row at a front of the frame where each component includes a component connector; 
a pair of stacked controllers positioned at a rear of the frame where each controller includes a controller connector for each component; 
and twenty-four midplanes positioned between the components and the controllers where each midplane includes a printed circuit board (PCB) having opposing side surfaces, a front edge, a rear edge and a plurality of electrical traces, each midplane further including a first midplane connector coupled to the front edge, a second midplane connector coupled to the rear edge and a third midplane connector coupled to the rear edge, wherein the first midplane connector is coupled to one of the component connectors and some of the electrical traces, the second midplane connector is coupled to one of the controller connectors and some of the electrical traces and the third midplane connector is coupled to another one of the controller connectors and some of the electrical traces so that the midplanes are vertically oriented in parallel so as to define spaces therebetween relative to a front to rear direction of the frame.
9. The system according to claim 8 wherein the at least one storage controller operates using PCI express (PCIe), serial attached SCSI (SAS), open coherent accelerator processor interface (OpenCAPI), Gen-Z, cache coherent interconnect for accelerators (CCIX) and compute express link (CXL) protocol.
10. The system according to claim 9 wherein the controllers operate using PCI express (PCIe), serial attached SCSI (SAS), open coherent accelerator processor interface (OpenCAPI), Gen-Z, cache coherent interconnect for accelerators (CCIX) or compute express link (CXL) protocol.

11. The system according to claim 9 wherein the system is a data storage system, the components are storage drives and the controllers are storage controller.
10. A data storage system comprising: a frame; forty-eight storage drives positioned as two stacked rows of twenty-four drives at a front of the frame where each drive includes a drive connector; a pair of stacked storage controllers positioned at a rear of the frame where each storage controller includes a controller connector for each drive; and twenty-four midplanes positioned between the storage drives and the storage controllers where each midplane includes a printed circuit board (PCB) having opposing side surfaces, a front edge, a rear edge and a plurality of electrical traces, each midplane further including a first midplane connector coupled to the front edge, a second midplane connector coupled to the front edge, a third midplane connector coupled to the rear edge and a fourth midplane connector coupled to the rear edge, wherein the first midplane connector is coupled to one of the drive connectors of a drive in one row and some of the electrical traces, the second midplane connector is coupled to one of the drive connectors in the other row and some of the electrical traces, the third midplane connector is coupled to one of the controller connectors and some of the electrical traces and the fourth midplane connector is coupled to another one of the controller connectors and some of the electrical traces so that the midplanes are vertically oriented in parallel so as to define spaces therebetween relative to a front to rear direction of the frame.
12. A system comprising: a frame; forty-eight components positioned as two stacked rows of twenty-four components at a front of the frame where each component includes a component connector; a pair of stacked controllers positioned at a rear of the frame where each controller includes a controller connector for each drive; and twenty-four midplanes positioned between the components and the controllers where each midplane includes a printed circuit board (PCB) having opposing side surfaces, a front edge, a rear edge and a plurality of electrical traces, each midplane further including a first midplane connector coupled to the front edge, a second midplane connector coupled to the front edge, a third midplane connector coupled to the rear edge and a fourth midplane connector coupled to the rear edge, wherein the first midplane connector is coupled to one of the drive connectors of a drive in one row and some of the electrical traces, the second midplane connector is coupled to one of the component connectors in the other row and some of the electrical traces, the third midplane connector is coupled to one of the controller connectors and some of the electrical traces and the fourth midplane connector is coupled to another one of the controller connectors and some of the electrical traces so that the midplanes are vertically oriented in parallel so as to define spaces therebetween relative to a front to rear direction of the frame.
11. The system according to claim 10 wherein the data storage system is a 2U data storage system.


13. The system according to claim 12 wherein the system is a 2U system.
12. The system according to claim 10 wherein the data storage system is a 4U data storage system.
14. The system according to claim 12 wherein the system is a 4U system.
13. The system according to claim 10 wherein the at least one storage controller operates using PCI express (PCIe), serial attached SCSI (SAS), open coherent accelerator processor interface (OpenCAPI), Gen-Z, cache coherent interconnect for accelerators (CCIX) and compute express link (CXL) protocol.

15. The system according to claim 12 wherein the controllers operate using PCI express (PCIe), serial attached SCSI (SAS), open coherent accelerator processor interface (OpenCAPI), Gen-Z, cache coherent interconnect for accelerators (CCIX) or compute express link (CXL) protocol.

16. The system according to claim 12 wherein the system is a data storage system, the components are storage drives and the controllers are storage controllers.



Conclusion
The prior art made of record and not relied upon are as follows:
1. 	Christensen (US 20210240235 A1).
2.	 Kennedy et al. (US 20150092788 A1).
3. 	Breakstone et al. (US 20150309951 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
November 18, 2022